United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Pollack, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0877
Issued: January 5, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 17, 2021 appellant filed a timely appeal from a May 4, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 2, 2021 appellant, then a 49-year-old safety and occupational health manager,
filed an occupational disease claim (Form CA-2) alleging that he developed osteoarthritis and focal
amorphous calcification of the right thumb joint due to factors of his federal employment. He
1

5 U.S.C. § 8101 et seq.

described pain which resulted from his repetitive use of keys to lock and unlock doors in the inmate
housing units over the past six to seven years. Appellant noted that he first became aware of his
condition on February 5, 2021 and realized its relation to federal employment on
February 22, 2021. He did not immediately stop work.
Appellant was treated at an urgent care facility on February 7, 2021. In an unsigned referral
form, he was diagnosed with worsening primary osteoarthritis of the right hand. An x -ray of the
right thumb revealed amorphous calcification adjacent to the joint that was nonspecific and may
be related to age-indeterminate avulsion injury or acute calcific periarthritis. Appellant was
referred to an orthopedist.
In a February 23, 2021 report, Dr. Daniel R. Oas, a specialist in orthopedic medicine,
treated appellant for right thumb metacarpophalangeal (MCP) joint osteoarthritis. He noted that
appellant was seen at an urgent care facility on February 7, 2021 for right thumb arthritis and pain.
Dr. Oas reviewed the right thumb x-ray performed on February 7, 2021, which revealed
amorphous calcification adjacent to the first MCP joint,2 nonspecific, possibly related to age,
injury, or acute calcific. Appellant reported working as a corrections officer for the last 22 years
and performed multiple turnings of multiple keys every day. He performed additional x-rays, three
views of his right hand thumb and three views anteroposterior lateral oblique, which revealed
accessory sesamoid or calcification around the radial collateral ligament of the thumb at the MCP
joint, focal area of calcification. Dr. Oas diagnosed pain of right thumb. He noted that appellant’s
x-ray findings as well as his symptoms were related to the chronic activity that appellant performed
at work. Dr. Oas opined that appellant’s condition was related to how heavy the key was and how
much he had to use it.
In a statement dated March 1, 2021, appellant indicated that his job consisted of locking
and unlocking cell doors, fences, gates, padlocks, and doors. He reported carrying a key ring that
weighed between two and four pounds with 12 to 26 different size keys. Appellant explained
when he locked and unlocked doors, his right thumb joint would hurt because of gripping and
turning of the keys. He sought care on February 5, 2021. Appellant submitted a position
description for a safety and occupational health manager, job physical requirements, a federal
application dated October 23, 1998, and pictures of his hand and finger.
In a development letter dated March 4, 2021, OWCP notified appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
OWCP received a copy of the February 7, 2021 urgent care note, which was initialed by a
physician whose signature was illegible.
By decision dated May 4, 2021, OWCP accepted that the employment factors occurred, as
alleged, but denied the claim, finding that the medical evidence of record w as insufficient to

2

Id.

2

establish a medical diagnosis in connection with the accepted employment factors. Thus, it
concluded that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 The opinion of the physician must be based on a complete and
accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.10

3

Id.

4

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7,
2018); James E. Chadden, Sr., 40 ECAB 312 (1988).
6

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No.18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

E.W., Docket No. 19-1393 (issued January 29, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of his federal employment.
In support of his claim appellant submitted a February 23, 2021 report from Dr. Oas who
treated him for right thumb MCP joint osteoarthritis that appellant attributed to working as a
corrections officer for 22 years performing multiple turnings of multiple keys every day. Dr. Oas
diagnosed pain of right thumb. The Board has held that pain is a symptom and not a compensable
medical diagnosis. 11 Accordingly, this report is insufficient to meet appellant’s burden of proof.
Appellant submitted an urgent care facility note dated February 7, 2021 countersigned by
a physician whose signature was illegible. Also submitted was an unsigned referral form. The
Board has held that a report that is unsigned or bears an illegible signature lacks proper
identification and cannot be considered probative medical evidence. 12 These reports are, therefore,
insufficient to establish appellant’s claim.
Appellant submitted diagnostic testing reports. The Board has held that diagnostic studies,
standing alone, are of limited probative value as they do not address whether the employment
incident caused any of the diagnosed conditions. 13
As appellant has not submitted rationalized medical evidence to establish a diagnosed
medical condition causally related to the accepted employment factors, the Board finds that he has
not met his burden of proof to establish his claim. 14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of his federal employment.

11

G.L., Docket No. 18-1057 (issued April 14, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
12

T.H., Docket No. 19-1891 (issued April 3, 2020); M.V., Docket No. 18-0884 (issued December 28, 2018).

13

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

14

H.A., Docket No. 18-1253 (issued April 23, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 5, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

